REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	the closest prior art of Miller et al. (US  2018/0268738 A1) in Fig. 7 and abstract discloses an augmented reality (AR) computing device for generating computergenerated (CG) elements using an AR display is provided. The AR computing device is configured to receive a request from a first user of the AR display for a first CG element to be displayed on the AR display. The AR computing device is further configured to receive a first movement input from the camera device representing a physical movement of the first user captured by the camera device, compare the first movement input to the first CG element, determine that the first movement input exceeds a predefined comparison threshold, and cause the AR display to display an alert to the first user. ¶0036 discloses for example, the AR computing device will observe a viewer's bike pace, running gait, speed, pedal positioning, pronation, or the like. The AR computing device will compare these to preferred quantities or movements (e.g., based on viewer preferences or trainer inputs) and provide feedback using the additional overlay data displayed on the AR display device. ¶0039 discloses ability to track a viewer's movements relative to a generated CG element and determine the viewer's congruence to the CG element, enabling performance feedback to be provided to the viewer.

 	“a transit velocity vector corresponding to a transit of a user of the device during a fitness activity that indicates a transit pace an interface that receives fitness partner profile data, wherein the fitness partner profile data is configured by the user; a fitness partner generator that generates display data associated with a virtual fitness partner, wherein the display data is based on: appearance data corresponding to an appearance of the virtual fitness partner, wherein the appearance data is determined based on the fitness partner profile data; perspective data calculated based on a virtual position vector, wherein the virtual position vector is determined based on calculating relative velocity data based on the transit velocity vector and a partner velocity vector, and wherein the virtual position vector indicates a magnitude and a direction of a virtual position of the virtual fitness partner relative to a position of the user”. See ¶0039, ¶0041, ¶0108 and ¶0138 of the specification as filed.
 	Additionally, claims 14-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 14:
 	“determine, based on the motion data, a transit velocity vector corresponding to a transit of the user during the fitness activity, wherein the transit velocity vector indicates a transit pace; generate relative velocity data based on the transit velocity vector and a partner velocity vector, wherein the partner velocity vector is determined based on fitness partner profile data stored in the memory; determine a virtual position vector based on the relative velocity data that indicates a magnitude and a direction of a virtual position of a virtual fitness partner relative to the user; generate perspective data calculated based on the virtual position vector; generate event trigger monitoring data based on the motion data, wherein the event trigger monitoring data indicates one of a plurality of fitness partner actions in response to determining that a corresponding one of a plurality of event trigger conditions has been met; generate display data based on the perspective data, the event trigger monitoring data, and appearance data corresponding to the virtual fitness partner; and display the virtual fitness partner within a display region and in accordance with the display data to virtually superimpose the virtual fitness partner upon images viewed by the user to simulate performance of the fitness activity by the virtual fitness partner along a virtual transit of the user”. See ¶0039, ¶0041, ¶0108 and ¶0138 of the specification as filed.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692